UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-8014


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NICHOLAS JAMES QUEEN, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:93-cr-00366-WMN-1)


Submitted:   April 8, 2016                 Decided:   April 13, 2016


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas James Queen, Sr., Appellant Pro Se.     Paul Michael
Cunningham,   Assistant United States  Attorney,    Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Nicholas James Queen, Sr., seeks to appeal the district

court’s    order     denying     relief    on    his    28    U.S.C.       § 2255    (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing          of    the     denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537     U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Queen has not made the requisite showing.                         Accordingly, we deny

a   certificate      of    appealability        and    dismiss       the    appeal.        We

dispense     with        oral   argument    because          the    facts     and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3